Case 1-19-402Z09-NNI DOC /o Filed itdé/2y/20 Entered Le/2y/c20 LeioUll dl

q Huebscher © Co.

FINANCIAL AND MANAGEMENT CONSULTING

December 29, 2020

VIA ECF

The Honorable Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York

Conrad B. Duberstein Courthouse
271-C Cadman Plaza East — Suite 1595
Brooklyn, NY 11201-1800

Re: Haider, Karimul; Case No. 19-46289; Subchapter V Trustee Status Report
Dear Judge Lord:

This brief Status Report is an update to the court since the most recent hearing on the Subject matter
(12/14/20). During this hearing the court set a schedule for the filing of a revised plan on December 28,
2020. The revised plan was not filed on December 28, 2020. This revised plan was intended to replace
the original plan that was filed on November 12, 2020 (DI 71), which was both incomprehensible and
included non-existent creditors of the Debtor. Further, on November, 7, 2020 (DI 70), the court entered an
Order approving the interim fees of the Subchapter V Trustee. The Debtor has not made any payments to
the Subchapter V Trustee, despite the Subchapter V Trustee offering the Debtor a payment plan
arrangement. Lastly, the Debtor has not filed monthly operating reports for September, October and
November, 2020.

The Subject case started as a Chapter 13 matter. On June 8, 2020 this case converted to a Chapter
11/Subchapter V case. During the current case, the Debtor has exhibited conduct that has been less than
transparent. This behavior has included a failure to disclose bank accounts and related transactions as
well as the existence of previously owned unencumbered real estate of the Debtor's spouse. These issues
are of concern to the Subchapter V Trustee, in addition to the instant non-compliance with standing Orders
of the court.

The Subchapter V Trustee respectfully requests that the court consider either converting this case to a
Chapter 7 liquidation or, in the alternative, expanding the role of the Subchapter V Trustee to properly
administer this case.

Thank you for your consideration to this matter.

Sincerely,

Shwe D

Eric Huebscher
Subchapter V Trustee

646.584.3141 212.202.3503
630 Third Avenue : 21st Floor: New York, NY 10017 www.HuebscherConsulting.com
